Name: Commission Regulation (EEC) No 1984/91 of 5 July 1991 amending Regulation (EEC) No 1676/91 introducing a countervailing charge on fresh lemons originating in Argentina
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 178/ 16 Official Journal of the European Communities 6. 7. 91 COMMISSION REGULATION (EEC) No 1984/91 of 5 July 1991 amending Regulation (EEC) No 1676/91 introducing a countervailing charge on fresh lemons originating in Argentina duced in application of Article 25 of that Regulation is amended ; whereas if those conditions are taken into consideration, the countervailing charge on the import of fresh lemons originating in Argentina must be altered, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1676/91 (3), as last amended by Regulation (EEC) No 1922/91 (4), introduced a countervailing charge on fresh lemons originating in Argentina ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ Article 1 In Article 1 of Regulation (EEC) No 1676/91 , 'ECU 1,10' is hereby replaced by 'ECU 4,62'. Article 2 This Regulation shall enter into force on 6 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 150, 15 . 6 . 1991 , p. 8 . (3) OJ No L 151 , 15 . 6 . 1991 , p. 83 . H OJ No L 173, 2. 7. 1991 , p. 14.